Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 18, the claim recites “a photovoltaic element” comprising a plurality of photovoltaic elements as previously claimed. It is unclear how to differentiate the “photovoltaic element” of Claim 18 from the “photovoltaic element” of Claim 1 by use of the same nomenclature. Applicant is advised to amend the terminology in Claim 18 to distinctly differentiate the requirements of Claim 18 from 1. Revision is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 11, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180337629 by Liu et al (hereinafter Liu).

Regarding Claim 1, Liu discloses a PV element comprising a light transmissive multilayered top sheet comprising a textured glass cover and a pigmented coating disposed under the glass cover (702, 704 Fig. 7B [0067] teaching the claimed “i) a light transmissive, coloured multilayer top sheet having an appearance that exhibits a colouration change depending on the viewing angle, the top sheet comprising: a) a textured transparent front cover sheet, and b) a pigmented top coating layer disposed on the backside of the top sheet with respect to the direction of the incandescent light”), a first encapsulant under the pigmented coating (708 Fig. 7B teaching the claimed “ii) a first encapsulant layer”), a PV cell layer, each PV cell comprising a plurality of electrodes having active layers therebetween (204, 206, 212 Fig. 2 [0052] teaching the claimed “iii) one or more photovoltaic cells, each comprising at least one photovoltaically active surface, and comprising two electrically conductive electrode layers with a photovoltaic material disposed between them”), a back encapsulant (208 Fig. 2, 308 Fig. 3 teaching the claimed “(iv) a second encapsulant layer”), and a backsheet (310 Fig. 3 teaching the claimed “and v) a back cover sheet”). 

Regarding Claim 2, Liu discloses the glass cover and the pigmented layer have different refractive indices ([0047] teaching the claimed “the photovoltaic element according to claim 1, wherein the top sheet is birefringent”). 

Regarding Claim 3, Liu discloses metallic particles within the pigmented layer, which would then exhibit a color flop based on the generally understood definition of the term “flop” as the instant disclosure provides no guidance regarding the claimed “colour flop”. Although Liu desires to minimize flop, the disclosure indicates that flop may be reduced but not prevented ([0047] teaching the claimed “the photovoltaic element according to claim 1, wherein the pigmented coating comprises effect pigments exhibiting a colour flop”). 

Regarding Claim 5, Liu discloses at least two cells between encapsulants (Fig. 2 teaching the claimed “the photovoltaic element according to claim 1, wherein the one or more photovoltaic cells comprise two photovoltaically active surfaces”). 

Regarding Claim 11, Liu discloses the top sheet is a glass sheet ([0067] teaching the claimed “wherein the textured top sheet a) comprises a textured glass substrate”). 

Regarding Claim 18, Liu discloses a plurality of elements (Fig. 1 teaching the claimed “a photovoltaic element comprising one or a plurality of photovoltaic elements according to claim 1, for disposition on a structure”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190109248 by Banerjee et al (hereinafter Banerjee) in view of US 20170358698 by Osborn et al (hereinafter Osborn). 

Regarding Claim 1, Banerjee discloses a PV element comprising a light transmissive multilayered top sheet comprising a glass cover and a color layer which changes its color appearance based on a viewing angle (170, 140 Fig. 9 [0045], [0027] teaching the claimed “i) a light transmissive, coloured multilayer top sheet having an appearance that exhibits a colouration change depending on the viewing angle, the top sheet comprising: a) a transparent front cover sheet, and b) a pigmented top coating layer disposed on the backside of the top sheet with respect to the direction of the incandescent light”), an encapsulant between the color layer and a PV device (160 Fig. 9 teaching the claimed “ii) a first encapsulant layer, a PV cell layer”) each PV cell comprising a plurality of electrodes having active layers therebetween (Fig. 10 teaching the claimed “iii) one or more photovoltaic cells, each comprising at least one photovoltaically active surface, and comprising two electrically conductive electrode layers with a photovoltaic material disposed between them”), encapsulant under the PV device (160 Fig. 9 teaching the claimed “(iv) a second encapsulant layer”), and a backsheet (120 Fig. 9 teaching the claimed “and v) a back cover sheet”). Although Banerjee discloses a single encapsulant, each half of the encapsulant layer may be considered a sub-layer in reference to its location either above of behind the cell in a direction away from incident radiation, thereby reading on the claim. 

Alternatively, Osborn expressly teaches two separate encapsulants, one above and one below a solar cell within in a module (2, 4 Fig. 5) therefore, it is known to be routine and conventional to use separate encapsulant layers on either side of a solar cell within a module, thereby rendering the use of a back and front encapsulant obvious. 

Banerjee fails to expressly disclose the glass cover is textured. 

However, Osborn discloses textured glass is commonly used as the coverlayer in solar cell modules ([0056] thereby rendering obvious the claimed “textured” glass). As such, it would have been obvious to a skilled artisan to use any known routine and conventional glass, including textured glass, to form Banerjee’s glass cover, as taught by Osborn, as the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). 


Regarding Claim 2, Banerjee discloses the glass cover and the pigmented layer have different refractive indices as one is expressly transparent and the other is expressly colored ([0046] teaching the claimed “the photovoltaic element according to claim 1, wherein the top sheet is birefringent”). 

Regarding Claim 3, Banerjee discloses the color of the panel changes based on an angle of viewing ([0027] teaching the claimed “the photovoltaic element according to claim 1, wherein the pigmented coating comprises effect pigments exhibiting a colour flop”). 

Regarding Claim 4, Banerjee discloses the use of aluminum layers to form the pigments within the color layer ([0040] teaching the claimed “wherein the one or more pigments are selected from the group consisting of a pearlescent pigment, a nacreous pigment, a metal flake pigment, and an encapsulated metal flake pigment”). The size and structure of the aluminum suspended in a transparent layer reads on the structural requirements of “flake”. 

Regarding Claim 5, Banerjee discloses at least two cells between encapsulants (Fig. 10 teaching the claimed “the photovoltaic element according to claim 1, wherein the one or more photovoltaic cells comprise two photovoltaically active surfaces”). 

Regarding Claim 11, Banerjee discloses the top sheet is a glass sheet ([0045] teaching the claimed “wherein the textured top sheet a) comprises a textured glass substrate”). 

Regarding Claim 18, Banerjee discloses a plurality of elements (Fig. 10 teaching the claimed “a photovoltaic element comprising one or a plurality of photovoltaic elements according to claim 1, for disposition on a structure”). 

Claim(s) 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu or modified Banerjee and further in view of CN 10555729 by Kambe et al (hereinafter Kambe – machine translation attached). 

Regarding claim 6, Liu or modified Banerjee discloses the limitations of Claim 1 but fails to disclose an IR reflecting coating. 

However, Kambe discloses application of an IR shielding layer on a tempered glass sheet (Description para beginning with “the reinforced glass plate” teaching the claimed “wherein the top coating layer further comprises infra-red reflective pigments to lower the module temperature”). 

IR shielding layers are routine and conventional in the art as it is known to reject light which cannot be absorbed and converted by the cells, therefore, a skilled artisan would appreciate such a coating could be applied to Liu’s or modified Banerjee’s cells, as taught by Kambe, in order to accomplish this goal. 

Regarding Claim 12, Liu discloses the limitations of Claim 1 and discloses a texture on the glass surface (Fig. 7B for example) but fails to expressly disclose tempered glass. 

However, Kambe discloses tempered glass is routine and conventional in the art for use as a top sheet in a solar module (Description paragraph beginning with “the reinforced glass plate” teaching the claimed “wherein the top sheet comprises tempered glass sheet having a texture applied thereto on one side, and optionally an anti-reflective coating”). 

Therefore, it would have been obvious to a skilled artisan to use tempered glass as the glass coversheet in Liu’s module, as taught by Kambe, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). 

Claim(s)  7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu or modified Banerjee and further in view of US 20090320910 by Matsui et al (hereinafter Matsui).   

Regarding Claim 7, Liu discloses the pigment layer a polymer resin ([0068]) or modified Banerjee discloses the clear paint to be a urethane or acrylic resin ([0028]) but fails to expressly disclose any of the polymers are crosslinked. 

However, Matsui discloses the use of crosslinked polyurethane polymer resins within solar module ([0132] teaching the claimed “wherein the top coating layer comprises a crosslinked polymeric binder composition, and optionally, UV- and acid stabilizers”). 

Use of crosslinked polymer resins is routine and conventional in the art and as such, it would be obvious to a skilled artisan to use crosslinked polymer resins in Liu’s or Banerjee’s module, as taught by Matsui, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07).

Regarding Claim 8, modified Liu or Banerjee discloses crosslinked polymeric resins include a polymeric resin and a crosslinking component (Matsui [0132] teaching the claimed “wherein the crosslinked binder polymeric composition comprises at least a rigid polymeric resin components and a crosslinked component”). 

Regarding Claim 9, modified Liu or Banerjee discloses the use of curable crosslinking composition (Matsui [0132] teaching the claimed “wherein the crosslinked component is derived from a radiation curable composition”). 

Regarding Claim 10, modified Liu or Banerjee discloses the crosslinked resin may be a polyurethane (Matsui [0132] teaching the claimed “wherein the crosslinked polymeric binder is selected from one or more of the group consisting of epoxy resins, polycarbonates, polystyrenes, polyurethanes, polyacrylates and polymethacrylates”). 

Claim(s)  13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu or modified Banerjee and further in view of US 20090178704 by Kalejs et al (hereinafter Kalejs). 

Regarding Claim 13 and 14, Liu or modified Banerjee disclose the limitations of Claim 12 but fail to disclose the thickness of the glass cover sheet. 

However, Kalejs discloses use of a 3 mm thick glass cover sheet is sufficient to impart protection but does not unnecessarily increase the weight of the module ([0076] teaching the claimed “wherein the top sheet has a thickness of from 1 to 5 mm” and “wherein the top sheet has a thickness of from 2 to 4 mm”). 

Therefore, a skilled artisan would be motivated to ensure the glass cover in modified Banerjee or Liu’s module is 3 mm to afford proper protection while preventing unnecessary weight. 

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Liu or modified Banerjee and further in view of US 20200020819 by Farhangi.  

Regarding Claim 20, modified Banerjee or Liu discloses the limitations of Claim 1 and additionally disclose the use of such cells within roofing assemblies comprising a plurality of elements (Banjeree Fig. 10, Liu Fig. 1) but fails to disclose a complementary dummy cell. 

However, Farhangi discloses a solar panel roof assembly wherein non-photovoltaic elements are disposed within the rows of cells so as to fill in the edges or gaps in the rows ([0019]). 

Therefore, it would have been obvious to employ the use of dummy cells within either Liu or modified Banerjee’s module, as taught by Farhangi, in order to fill in the edge or gaps in rows of cells. 

In combination, as the dummy cells are the same in appearance, they would each include all elements of the solar cell panels minus the active solar cell element (see rejection of Claim 1 above), thereby teaching the claimed “photovoltaic panel complementary to, and for use with a photovoltaic element according to any one of claim 1, the panel comprising i) a coloured, light transmissive birefringent multilayer top sheet having an appearance that exhibits a colouration change depending on the viewing angle, the sheet comprising: a) a textured transparent front cover sheet; and b) a pigmented top coating layer disposed on the inside of the top sheet with respect to the direction of the incandescent light; ii) a first encapsulant layer iii) a second encapsulant layer, and iv) a back cover sheet”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY LAMBRIGHT MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721